Citation Nr: 0737473	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-31 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension to 
included as secondary to service-connected diabetes mellitus.  

2. Entitlement to service connection for pancreatitis to 
include as secondary to diabetes mellitus and as a residual 
of exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan.



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1971 to January 1974, including service in the 
Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement, dated in February 2006, a private physician 
reported treating the veteran for hypertension and 
pancreatitis before September 25, 2003, and that the 
veteran's medical problems were due to diabetes. 

On VA examination in June 2006, the VA examiner stated that 
hypertension and pancreatitis are less likely than not 
related to diabetes mellitus.  

Neither opinion contains sufficient rationale to facilitate 
appellate review.  

Accordingly, further evidentiary development under the duty 
to assist is needy and that case is REMANDED for the 
following action:

1. Ask the veteran to obtain an 
additional statement from Robert J. 
Hernandez, MD, Primary Medicine of 
Sherman, 2108 Post Oak Crossing, 
Sherman, Texas 75092, explaining the 
rationale for his opinion that the 
veteran's hypertension and pancreatitis 
are related to service-connected 
diabetes.  

2. Arrange to have the veteran's file 
reviewed by the VA physician, who 
conducted the examination in June 27, 
2006, and if the physician is not 
available, by another VA physician in 
order to determine (a) whether it is at 
least as likely as not that 
hypertension or pancreatitis is 
proximately due to or the result of the 
service-connected diabetes mellitus; 
and if not, (b) whether it is at least 
as likely as not hypertension or 
pancreatitis is aggravated, that is, 
made permanently  worse by the service-
connected diabetes mellitus.

In formulating the opinion, the 
examiner is asked to comment on any 
additional evidence submitted by the 
veteran and give a rationale with due 
regard to accepted medical principals, 
pertaining to the history, 
manifestations, clinical course, and 
other characteristics of hypertension 
and pancreatitis. 

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. If the 
requested opinion cannot be provided 
without resort to speculation, please 
so state.

3. After the above has been completed, 
the claims should be readjudicated.  If 
any benefit sought remains denied, 
provide the veteran with a supplemental 
statement of the case and return the 
case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

